81 So. 3d 643 (2012)
Scott F. ATEN, Appellant,
v.
DELL AIR HEATING, Air Conditioning & Refrigeration, Inc./Amerisure Insurance Co., Appellees.
No. 1D11-5919.
District Court of Appeal of Florida, First District.
March 14, 2012.
*644 Joey D. Oquist of Royal Palm Legal Services, P.A., St. Petersburg, for Appellant.
Jamey Rodgers, Maitland, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's December 2, 2011, order to show cause, we conclude the order on appeal is a non-appealable, nonfinal order because it merely denies Appellant's motion for summary final order, without disposing of the claim. See Fla. R.App. P. 9.180(b)(1); Green Tree Servicing, LLC v. Genaux, 951 So. 2d 1000 (Fla. 1st DCA 2007) (dismissing appeal as premature because order merely denies motion for summary judgment and is not an appealable final order). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
WOLF, CLARK, and WETHERELL, J.J., concur.